Citation Nr: 0308446	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  99-13 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office (RO)
in Montgomery, Alabama



THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.



ATTORNEY FOR THE BOARD

C. Crowley 



INTRODUCTION

The veteran had active service from August 1973 to November 
1975.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision by 
the Montgomery, Alabama Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In January 2000, the Board issued a decision which denied the 
issue of entitlement to a total disability rating due to 
individual unemployabilty by reason of service-connected 
disability (TDIU).  The veteran appealed that decision to the 
Court of Appeals for Veteran's Claims ("Court"), submitting 
a Joint Motion for Remand in November 2000.  The Joint Motion 
was granted by the Court in a December 2000 order.  

The claim was next remanded by way of an August 2001 Board 
action.  In September 2001, the RO sent the veteran a 
specific VCAA notice letter.  Additional records from the 
Social Security Administration were associated with the 
claims folder in October 2001, and another VA examination was 
subsequently conducted in October 2001.

Although the veteran has had multiple representatives, the 
veteran's attorney of record was clarified to be his Power of 
Attorney in May 1999.  The Board finds that no further action 
on this question is necessary or warranted.    


FINDINGS OF FACT

1. All indicated information and evidence necessary for an 
equitable disposition of the claim has been repeatedly 
requested or developed by the RO.  

2.  The veteran's left knee disabilities are manifested 
primarily by very slight noncompensable limitation of 
flexion, with pain on motion, some puffiness at the joint 
line, and some tenderness to palpation.  

3.  A right knee disability is manifested primarily by very 
slight noncompensable limitation of motion, with some pain on 
motion, and no swelling or tenderness.  

4.  The veteran is service-connected for arthralgia of the 
left knee with genu recurvatum, rated as 30 percent 
disabling; left knee disability due to arthritis and painful 
motion, rated as 10 percent disabling; and arthralgia of the 
right knee with genu recurvatum, rated as 10 percent 
disabling; his combined rating, after application of the 
bilateral factor, is 50 percent.

5.  The veteran's service-connected disabilities alone do not 
preclude him from securing or following a substantially 
gainful occupation.


CONCLUSION OF LAW

The veteran is not individually unemployable by reason of his 
service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  TDIU
Factual Background

A review of the record shows that the veteran was born in May 
1955 and earned a high school education.  He served in the 
military from August 1973 to November 1975.  

A March 1978 rating decision found that service connection 
was warranted for a bilateral knee disability characterized 
as arthralgia with genu recurvatum.  It was noted that the 
veteran had bilateral knee complaints after basic training, 
and that he fell down the stairs during service.  

Following his discharge from service, the veteran was 
initially employed as a maintenance worker.  Thereafter, in 
1989, the veteran participated in vocational training in 
watch making and repair.  A February 1990 record shows that 
the veteran contacted the VA and communicated that he was 
employed in the watch repair trade.

In December 1993, the veteran noted that his performance of 
odd jobs was limited by his bilateral knee condition.  

Private clinical notes show that in March 1995, the veteran 
was developing a claw like deformity of his hand after 
treatment for an injury.  Additional notes dated July and 
September 1995 reveal that his private physician would not 
prescribe additional medication for hand pain, and 
recommended Advil.  

In September 1995, the veteran submitted VA Form 21-527, 
which asks if the veteran received medical treatment during 
the last 12-month period.  The veteran reported that he was 
treated for a hand injury.  

A March 1996 social work note reveals that the veteran was no 
longer able to perform watch repair work, due to an on-the-
job hand injury.  

According to this March 1996 VA report and as supported in 
clinical records, the veteran was employed in 1993 and 
injured his left hand/wrist on the job when a tile lacerated 
the tendons and ligaments in his left hand.  The veteran 
underwent surgery, but the injury resulted in some clawing 
formation of the left hand.  He thereafter filed a Workmen's 
Compensation claim which was settled.  The veteran related 
that his hand/wrist injury prevented employment in the watch 
making and repair field.  His physician indicated that there 
was functional impairment of the left hand/wrist.

Records dated in 1996 also reveal that the veteran underwent 
two surgical procedures on his left knee.  The veteran 
reported that his bilateral knee disabilities prevented him 
from being able to work.  In addition, he began receiving 
regular psychiatric care for his psychiatric disability to 
include schizophrenia and depression.  The veteran reported 
to the examiner that he was depressed over the recent death 
of his newborn daughter.  In addition, he repeatedly 
expressed hopelessness over his unemployed state and 
indicated that he looked forward to working in the future.  

In September 1997, the veteran was awarded disability 
benefits by the Social Security Administration.  In this 
determination, it was indicated that the veteran was 
considered disabled, for purposes of Social Security 
Administration disability benefits purposes, due to his 
wrist/hand disability, his knee disabilities, and due to 
psychiatric impairment.

In a subsequent medical statement prepared by a VA examiner 
for the apparent purpose of excusing the veteran from jury 
duty, the examiner indicated that the veteran suffered from 
severe depressive episodes which impaired his concentration, 
judgment, and ability to interpersonally relate to others.

A record dated December 1997 shows that the veteran was 
hospitalized for diabetic ketoacidosis.  

A February 1998 VA outpatient treatment record lists 
diagnoses of major depressive disorder with psychotic 
features, insulin dependent diabetes mellitus, and 
degenerative arthritis.  

Also in February 1998, the veteran submitted VA Form 21-8940, 
"Application for Increased Compensation Based on 
Unemployability", wherein he stated that he was trained in 
the watch repair trade, and last worked in the field of 
construction in 1993.   

In March 1998, the veteran submitted another VA Form 21-8940, 
wherein he stated that he last worked in the field of 
construction from June 1991 to September 1994, but that he 
now had an injury to his left wrist.   

The veteran was afforded a VA joints compensation and pension 
examination in June 1998, wherein the examiner found the 
veteran capable of sedentary employment, but opined that the 
veteran would probably not be capable of anything more than 
that.  The examiner also indicated that the veteran was 
markedly limited in his ability to perform prolonged periods 
of weight bearing as well as activities such as squatting or 
ascending or descending stairs on a repetitive basis, due to 
his service-connected knee disabilities.  

In July 1998, the RO denied the veteran's claims for 
increased ratings of his service-connected bilateral knee 
disabilities, and for a TDIU rating, but granted the 
veteran's claim of non-service-connected pension.  

In September 1998, the veteran submitted VA Form 21-527.  
When asked if he had received medical treatment over the last 
12 months, he reported that he was treated for diabetes 
mellitus.  

The veteran's instant appeal arises from an October 1998 
notice of disagreement to a July 1998 rating decision.  The 
veteran initially requested an increased rating for his 
"service-connected" disabilities, noting that he had 
recently been diagnosed with diabetes mellitus.  

In an August 1999 final decision, the Board denied 
entitlement to an increased rating in excess of 30 percent 
for arthralgia of the left knee with genu recurvatum; denied 
an increased rating in excess of 10 percent for arthralgia of 
the right knee with genu recurvatum; and granted service 
connection for left knee disability due to arthritis and 
painful motion which was rated as 10 percent disabling.  The 
veteran has no other service-connected disabilities.  His 
current combined rating is 50 percent.

In a separate January 2000 Board decision, the TDIU claim was 
denied.  Pursuant to the November 2000 Joint Motion for 
Remand which formed the basis for the Court's December 2000 
order, additional records were requested from the Social 
Security Administration.  These were received in October 
2001.  

The veteran was subsequently afforded another VA compensation 
and pension examination in October 2001.  The VA examiner 
reviewed the remand, claims file, veteran's medical records, 
and summarized the veteran's medical history, noting that he 
was seen multiple times for his service-connected bilateral 
knee disabilities.  

The examiner found that the veteran also had nerve damage to 
the left wrist, due to his on-the-job injury.  He also noted 
that the Social Security examiner indicated that the 
veteran's activity levels were limited to very light and 
sedentary activities.  

The examiner determined that the veteran had degenerative 
arthritis of the left knee, status post arthroscopy, and 
degenerative arthritis of the right knee.  

The examiner also provided the requested opinion, concerning 
the impact the veteran's service-connected knee disabilities 
alone had on his ability to obtain and retain substantially 
gainful employment.  The examiner opined that the veteran 
could perform sedentary-type work, but no more, due to his 
knee problems.  The veteran could not stand or walk for any 
period of time, and would have difficulty with squatting or 
climbing.  

Analysis

A total disability rating is based primarily on the average 
impairment of earning capacity, that is, upon the economic or 
industrial handicap which must be overcome and not from 
individual success in overcoming it.  However, full 
consideration must be given to unusual physical or mental 
effects in individual cases, to particular effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability, and to the effect of 
combinations of disability.  A total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 4.15.  

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. § 3.341.  If 
unemployability is the result of a single service-connected 
disability, that disability must be rated at 60 percent or 
more.  If it is the result of two or more service-connected 
disabilities, at least one must be ratable at 40 percent or 
more, with the others sufficient to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to impairment caused by non service-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places his case in a different category than other veterans 
with equal rating of disability.  Furthermore, the question 
is whether the veteran is capable of performing physical and 
mental acts required by employment, not whether the veteran 
can find employment.

The veteran's combined disability rating is 50 percent, after 
application of the bilateral factor.  38 C.F.R. §§ 4.26, 
4.16.  In this case, the veteran does not meet the criteria 
for a total rating for compensation purposes under 38 C.F.R. 
§ 4.16(a).  

However, the Board must also consider 38 C.F.R. § 4.16(b) and 
3.321(b)(1), permitting such a rating on an extraschedular 
basis.  Accordingly, the Board must next review the record in 
order to address whether the veteran's service-connected 
disabilities nevertheless render him unemployable.

The veteran's most recent VA compensation and pension 
examination is dated in October 2001.  The Board notes that 
this examination is particularly thorough and the opinions 
expressed therein are detailed.  Thus, the Board places great 
probative value on this comprehensive and contemporaneous 
report.  

On physical examination, the veteran was moving about the 
room in a satisfactory gait pattern when his braces were 
removed.  The left knee had a range of motion from zero to 
130 degrees, with pain, crepitation, and a slight puffiness 
above the knee.  There was some tenderness to palpation on 
the area of the lateral joint line.  Lachman's examination 
was negative, and varus stress of the knee produced a +2 
springing type opening.  McMurray testing produced a 
significant grinding.  The right knee had 5 degrees of 
recurvatum, and 130 degrees of flexion, with only slight pain 
on motion, with no swelling or tenderness.  There was no 
instability, and the veteran was able to squat and rise 
slowly again.  

The examiner determined that the veteran had degenerative 
arthritis of the left knee, status post arthroscopy, and 
degenerative arthritis of the right knee.  

With respect to the DeLuca factors, the examiner noted that 
there would be further limitation of function with flare-ups 
or increased use, however, it was not feasible to express 
that limitation in additional limitation of motion, as those 
matters could not be determined with any degree of medical 
certainty.  

The x-ray impression was moderate degenerative changes of the 
right knee, with severe degenerative changes of the left 
knee.  The left knee also had multiple loose bodies within 
the joint space on the left.  

The Board finds no evidence showing that the veteran's 
disabilities are not appropriately rated under the Schedule.  
In brief, there is no compensable limitation of motion 
(Diagnostic Codes 5260 and 5261); no ankylosis triggering 
application of Diagnostic Code 5256, and similarly, no 
indication of a dislocated semilunar cartilage disability, or 
residuals thereof after removal (Diagnostic Code 5258 or 
5259); nor impairment of the tibia or fibula (Diagnostic Code 
5262).

The evidence does show that the veteran has moderate right 
knee degenerative arthritis, and severe left knee 
degenerative arthritis, with some pain, swelling, and 
tenderness.  Arthritis established by x-ray findings is to be 
rated on the basis of limitation of motion of the joints 
involved, in this case, under Diagnostic Codes 5260 and 5261.  
When the limitation of motion is noncompensable, a rating of 
10 percent for each major joint or group of minor joints is 
to be combined, and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is only x-ray evidence of involvement of two or more 
major joints or minor joint groups, a 10 percent rating is 
assigned.  A 20 percent rating is also assigned where the 
above is present with occasional incapacitating 
exacerbations.

Under Diagnostic Code 5263, an acquired, traumatic genu 
recurvatum disability with weakness and insecurity in weight 
bearing objectively demonstrated contemplates a 10 percent 
rating.  

The veteran is currently evaluated with ratings under 5003-
5257 for the 30 percent evaluation of the left knee 
disability characterized as arthralgia with genu recurvatum; 
codes 5003-5263 for the right knee disability characterized 
as arthralgia with genu recurvatum; and he is separately 
compensated for an additional left knee disability, evaluated 
under 5010-5060, characterized as a left knee disability with 
arthritis and painful motion.  

After a review of the evidence of record, the Board finds 
that greater ratings are simply not indicated in this case 
where the veteran moves about the room in a satisfactory gait 
pattern when his braces were removed, with near complete 
range of motion, only slight puffiness and some tenderness in 
the left knee, and no instability, with the veteran being 
able to squat and rise slowly again.  

That is, although there is clearly some impact on the 
veteran's employment from his service-connected bilateral 
knee condition, it is not total.  

Although the veteran claims that he has vocational impairment 
that is due to his service-connected bilateral knee 
disability which constitutes disability impairment sufficient 
to establish a TDIU rating, the Board determines, after a 
careful review of the entire record, that his service-
connected disability picture most closely approximates his 
current 50 percent rating under the Schedular criteria.  

There is no question that the veteran's service-connected 
knee disabilities alone are symptomatic and productive of 
some industrial impairment; however, the evidence noted above 
indicates that this difficulty in industrial functioning is 
not solely related to his service-connected knee 
disabilities, but also due to his left wrist/hand and 
psychiatric disabilities.  The Board points out that service 
connection has not been established for disabilities other 
than the knee disabilities.  As such, the effect that the 
veteran's wrist/hand and psychiatric disabilities as well as 
any other disabilities have on his employability is not for 
consideration in this case.  38 C.F.R. § 4.16.

First, the Board notes that the veteran filed two VA claims 
forms for TDIU, citing both his left wrist disability, and 
his diabetes mellitus disability, as the disabilities 
responsible for his unemployability.  Further, on 5 separate 
occasions from September 1995 to September 1998, the veteran 
indicated to VA that he was either unable to work because of, 
or had received treatment due to, multiple medical 
disabilities, none of which were service-connected.  
Accordingly, the veteran was granted non-service-connected 
pension by the RO.  

Thus, the question that the Board must answer is not whether 
the veteran is unemployable, but whether he would be 
unemployable due to service-connected disability, without the 
added impairment from his non-service-connected disabilities.  

As noted above, the veteran's bilateral knee disabilities are 
the only disabilities which can be evaluated for 
unemployability purposes.  The Board notes that the veteran 
lacerated his left hand/wrist.  According to the veteran and 
the medical records, this disability prevents him from being 
employed as a watch maker/watch repairman.  

In addition, the veteran is treated on a regular basis for 
psychiatric impairment.  It was his physician's opinion that 
his psychiatric impairment interfered with his ability to 
serve as a juror due to severe depressive episodes which 
impaired his concentration, judgment, and ability to 
interpersonally relate to others.  As such, it is clear that 
such symptomatology would also interfere with employment 
requiring concentration, judgment, and good interpersonal 
skills.

Therefore, whether the veteran's unemployability is solely 
due to non-service-connected medical conditions, or solely 
due to the non-service-connected factors of being unable or 
unwilling to work, or some combination of both, is not for 
adjudication here.  However, the Board does find that the 
veteran has been afforded ample VA medical treatment for his 
service-connected disabilities, and our review of the 
evidence shows that his service-connected disabilities, 
currently evaluated as 50 percent disabling, do not preclude 
substantially gainful employment.  The Board is constrained 
to note that neither the appellant, nor the representative, 
has offered any cogent argument or evidence to support the 
claim that the veteran is totally disabled due to the effects 
of his service-connected disabilities.

The Board recognizes that the veteran has been found to be 
disabled by the Social Security Administration.  While such a 
decision with regard to unemployability is "pertinent" to a 
determination of veteran's ability to engage in substantially 
gainful employment for purposes of VA adjudication, it is not 
controlling.  Martin v. Brown, 4 Vet. App. 136, 140 (1993).  
In fact, the recently received records from the SSA are of 
very little probative value in this respect.  They show that 
the veteran is disabled, for the purposes of Social Security 
disability benefits, when considering all of his 
disabilities, in the SSA examiners' opinions.  Additionally, 
they tend to preponderate against the veteran's claim, 
because they show that he has only moderate impairment, not 
severe or total impairment, even when considering the 
negative vocational impact of all of the veteran's 
disabilities together, including his left hand condition, and 
his mental condition or interpersonal difficulties.  

Although the veteran has repeatedly been assessed as not 
being capable of more than sedentary employment due to his 
bilateral knee condition, the record repeatedly shows that it 
was not his knee condition that precluded him from his trade 
as a watch repairman, but the hand injury and resultant 
impairment he sustained.   

The Board notes that the veteran has been assessed as not 
being able to perform physical tasks such as stair climbing, 
squatting, bending or standing repeatedly, however, the 
October 2001 VA report also shows that he still remains 
capable of gainful employment that is sedentary.  The Board 
finds this opinion particularly probative, because the VA 
examiner's opinion is more relevant to the question of the 
extent of the veteran's service-connected disabilities on his 
employability.  

The weight of the evidence shows that the veteran's service-
connected disabilities alone do not prevent him from 
performing the physical and mental acts required for gainful, 
if sedentary, employment.  

While the service-connected knee disabilities present some 
industrial impairment, as reflected by the combined 50 
percent compensation rating, there are no circumstances to 
place the appellant's case in a different position than 
similarly rated veterans.  Van Hoose.  Accordingly, a total 
disability rating for compensation based on individual 
unemployability is not warranted.

The Board notes that the veteran's representative has 
requested a "Social and Industrial Survey" to measure the 
veteran's abilities to function.  However, the Board finds 
that such a study is not indicated in the present case.  
First, the Board notes that Field Examinations may be 
requested for various purposes including but not limited to: 
checking on history of employment or social adjustment; 
substantiating existence of disease or injury prior to 
enlistment; resolving status of dependents or marital status; 
and checking on a veteran's ability to handle funds 
competently.  Field examinations may be in order any time 
there is an unresolvable conflict of evidence in a file.  
M21-1, Part III, Authorization and Clerical Procedures, 
Chapter 8, Requests for Field Examinations.  Compare M21-2, 
Part IV, Rating Board Procedures, Chapter I, Subchapter II, 
1.09 Social Surveys (A social survey is an acceptable type of 
examination for social or industrial impairment if the rating 
issue pertains to evaluation of disability and a VA 
examination has established the diagnosis.  Examples of this 
may occur in veterans with psychiatric illness; arrested 
tuberculosis; loss of limbs, sight, or hearing; or with 
physical disfigurement resulting in feelings of inferiority.  
Cases involving epilepsy also fall into this category.  Do 
not request an economic and social survey in a case involving 
epilepsy without first obtaining the consent of the claimant) 
with M21-2, Part IV, Rating Board Procedures, Chapter I, 
Subchapter II, 1.10 Field Examinations.  

The Board finds, as a matter of fact, that the documentary 
and medical record as reviewed above more than adequately 
demonstrates and confirms the veteran's social and industrial 
abilities.  There is no unresolvable conflict of evidence in 
the file supporting the finding that a Field Examination is 
indicated.  A Social Survey is similarly not indicated.  The 
veteran has already been evaluated at numerous VA 
examinations.  In fact, the Board finds that the ensuing 
delay would serve no purpose, for the veteran, or VA, and 
such a study is therefore neither necessary nor warranted by 
the evidence in the instant case.  

Similarly, as the veteran is capable of sedentary employment 
and not precluded from his trade as a watch repairman due to 
his service-connected disabilities, the Board finds that the 
question of substantially gainful versus marginal employment 
is not raised in the instant case.  See generally Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991), Bowling 
v. Principi, 15 Vet. App. 1, 15 (2001); compare Beaty v. 
Brown, 6 Vet. App. 532, 538 (1994) and Veterans' Benefits 
Administration Manual M21-1, Part VI (Manual M21-1), 7.15 
(Jan. 31, 1997) with Faust v West, 13 Vet. App. 342 (2000). 

The RO has determined that extraschedular ratings under 
38 C.F.R. § 3.321(b) are not warranted in this case.  
Similarly, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1); however, the evidence fails to show 
that the veteran's service-connected bilateral knee 
disabilities are so exceptional or unusual as to warrant the 
assignment of an extraschedular evaluation.  In Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993), the Court held that the 
Board was required to consider extraschedular entitlement 
under 38 C.F.R. § 3.321(b)(1) where the record contains 
evidence that the veteran's disability required frequent 
hospitalizations and bed rest which interfered with 
employability.  This case is clearly distinguishable from 
Fanning because there is no evidence of record to suggest 
that the veteran was frequently hospitalized during the 
period in question due to his service-connected bilateral 
knee disabilities.  

Although he was hospitalized, following knee operative 
procedures in 1996, the Board notes that the veteran was 
appropriately compensated under the Schedule for these 
periods, that is, he was awarded temporary total evaluations 
for the purposes of convalescence under paragraph 30.  See 
38 C.F.R. § 4.30.  

The Board is persuaded, after a review of all of the 
evidence, both in support of, and against the veteran's 
claim, that the great weight of the probative evidence shows 
that the veteran's service-connected bilateral knee 
disabilities are simply not productive of a disability 
picture that would warrant the severity of a total rating, on 
any basis.  Prejean v. West, 13 Vet. App. 444 (2000).

II.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), was 
signed into law.

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.

The Board finds that VA's duties pursuant to VCAA, where 
triggered, have been fulfilled.  First, VA shall notify the 
veteran of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is necessary 
to substantiate the claim.  38 U.S.C.A. §§ 5102, 5103.

In each instance, as it became apparent that there may be any 
information, or medical or lay evidence, not previously 
provided to VA, that may have been necessary to substantiate 
the veteran's claim, VA notified the veteran both of the 
necessary information, and also of which evidence the veteran 
was to submit, and which evidence VA would attempt to obtain 
on his behalf.  

The record shows that the veteran was notified of each of the 
RO's decisions.  The RO informed the veteran that if he 
disagreed with the RO's consideration of the evidence, or 
reasons provided, that he was to write and tell them why.  
The RO thus informed the veteran that he was to submit any 
additional evidence.  The veteran was also informed, via the 
Board's remand, of what evidence VA would attempt to secure 
for him.  

Significantly, in September 2001, the RO sent the veteran a 
VCAA development letter, informing him of what the evidence 
must show, what evidence or information was needed from the 
veteran, what he could do to help with his claim, when and 
where to send the information and evidence, and what VA had 
done on his behalf.  

The veteran was also notified twice that additional Social 
Security Administration records or information in his 
possession was needed by VA, however, he failed to respond.  
See Wood v. Derwinski, infra.  Because no additional evidence 
has been identified by the veteran as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the appellant what 
hypothetical evidence would be secured by VA and what 
evidence would be secured by the appellant is harmless.  Cf. 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  

VA has therefore met its duty to inform the veteran.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records, additional VA outpatient treatment records 
concerning his claim, private records, SSA records, and has 
scheduled multiple VA examinations for him.  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  In 
this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran. 

Hence, further development would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).

VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.

Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability is denied.  



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

